Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (device claim), Specie A, Fig. 3D in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that “Furthermore, the Applicant notes that the pending application is a PCT application entering the U.S. national stage, and therefore unity of invention rules should be applied hereto. 
The two groups of claims at issue involve a single general inventive concept and comply with the regulation of the unity of invention. 
For example, both independent claims 1 and 10 have the identical special technical features, i.e., "wherein the non-display region comprises a detection line that is provided on the base substrate, and a surface of the detection line away from the base substrate is in an undulating shape". These common technical features, in combination, are not disclosed or suggested by prior art, that is, define a contribution which, when each of the inventions of claim 1 and claim 10 considered as a whole, makes over the prior art. 
Thus, inventions of claim 1 and claim 10 have unity of invention. 
Because claims 1 and 10 have unity of invention, claims 1-20 can be searched and examined together as these two groups of claims relate to a single general inventive concept under PCT rule 13.1 and have unity of invention. 
Accordingly, withdrawal of at least the restriction requirement between the above- mentioned Groups I and II is respectfully requested.”, pages 6-7.


This is not found persuasive because the WIPO Publication is only exist in Non-English version, therefore, it is not qualify as a PCT application entering the U.S. national stage and the restriction per US practice is properly applied.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Lee (Pub. No.: US 2017/0263880).
Claim 1, Lee, FIG. 1 teaches an array substrate, comprising: 
a base substrate (SUB); 
a display region (A), formed on the base substrate; and 
a non-display region (B), formed on the base substrate around the display region, wherein the non-display region comprises a detection line (CD/CDpa/CDpb, ¶ [0053]) that is provided on the base substrate, and 
a surface of the detection line away from the base substrate is in an undulating shape (wave shape).
Claim 5, Lee, FIG. 1 teaches the array substrate according to claim 1, wherein the display region (B) comprises a pixel electrode (E1/DE/(drain doping region), [0044]), and the detection line is in a same layer as the pixel electrode layer in the display region.
Claim 7, Lee, FIG. 1 teaches the array substrate according to claim 1, wherein the undulating shape is a wave shape (CD/CDpa/CDpb).
Claim 9, Lee, FIG. 1 teaches a display device, comprising the array substrate according to claim 1 (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-3, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Claim 2, Lee, FIG. 1 teaches the array substrate according to claim 1, wherein the non-display region further comprises an adjustment layer (IL2/AL), and the display region comprises an active layer (AL); 
the adjustment layer is provided on the base substrate, and the adjustment layer is in a same layer as the active layer (AL) in the display region; the detection line (CD/CDpa/CDpb) is provided on the adjustment layer; 
a surface of the adjustment layer (IL2/AL) away from the base substrate is in the flat shape, and a surface of the detection line away from the base substrate and a surface of the detection line close to the base substrate are both in flat shapes.
Furthermore, the following limitation “a surface of the adjustment layer away from the base substrate is in the undulating shape, and a surface of the detection line away from the base substrate and a surface of the detection line close to the base substrate are both in undulating shapes” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Claim 3, Lee, FIG. 1 teaches the array substrate according to claim 2, wherein the non-display region further comprises a first buffer layer (IL1 on the far left located in the region B), and the display region further comprises a second buffer layer (IL1 on the far right located in the region A); the first buffer layer is provided between the adjustment layer (IL2/AL) and the base substrate, and the first buffer layer is in a same layer as the second buffer layer in the display region.
Re Claim 8, Lee differs from the invention by not showing wherein the detection line is made of metal molybdenum. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because molybdenum is one of among materials for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Claim 19, Lee, FIG. 1 teaches the array substrate according to claim 2, wherein the display region comprises a pixel electrode (the doping region of the drain region), and the detection line (IL2) is in a same layer as the pixel electrode layer in the display region (A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894